Citation Nr: 0815316	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected dextroscoliosis with kyphosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 2003 to 
November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of the hearing is associated with the claims file.  At this 
hearing, the veteran raised claims for service connection for 
depression and a cervical spine disorder, both as secondary 
to her service-connected dextroscoliosis with kyphosis.  
These claims are, therefore, referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her service-connected 
dextroscoliosis with kyphosis is more severe than is 
contemplated under the currently assigned rating.  Thus, she 
argues that higher disability rating should be assigned.  The 
Board determines that a remand is required for further 
development of the record. 

Specifically, at her April 2008 hearing, the veteran stated 
that her service-connected back disability was worse than at 
her most recent VA examination in April 2005.  Thus, the 
claim must be remanded to afford her another VA examination 
to ascertain the current nature and severity of her service-
connected dextroscoliosis with kyphosis.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board observes that the veteran has 
testified that she receives treatment for her back disability 
at the Marion VA Medical Center (VAMC).  A June 2004 note 
indicates that a request for VA treatment records from 
November 2003 to June 2004 yielded no results, except a May 
2004 VA examination report.  No further requests for records 
were made.  Given the veteran's testimony, the Board 
determines that treatment records from the Marion VAMC dated 
from June 2004 to the present should be requested. 

Finally, the VCAA is applicable to the claim now before the 
Board.  The Board notes that in December 2003 the veteran was 
sent notice of the evidentiary requirements of a service 
connection claim, but she was not been advised of the 
evidence necessary to substantiate her initial rating claim 
or requested to submit any evidence in her possession that 
pertains to her claim as required by the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Further, the veteran 
has not been notified of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability now on appeal as required by the Court of Appeals 
for Veterans' Claims (Court) in Dingess/Hartman v. Nicholson.  
19 Vet. App. 473 (2006) (holding that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award).  Therefore, this remand for substantive 
development will also enable VA to provide appropriate notice 
in accordance with VCAA as defined by the Court's holdings in 
Pelegrini and Dingess/Hartman.    

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the evidence necessary to 
substantiate her initial rating claim, 
her and VA's respective 
responsibilities in obtaining such 
evidence, and a request that she submit 
any evidence in her possession that 
pertains to her claim.  Pelegrini.  
Such notice should also explain the 
information or evidence needed to 
establish a disability rating and 
effective date for her claim now on 
appeal, as outlined by the Court in 
Dingess/Hartman. 

2.	Request all relevant treatment records 
from the VAMC in Marion, dated from 
June 2004 to the present.  All requests 
and responses should be documented in 
the claims file.

3.	Once all available records have been 
obtained, schedule the veteran for 
another VA examination to determine the 
nature and severity of her service-
connected back disability.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  All tests and measurements 
deemed necessary should be performed. 
The examination report should 
specifically address any additional 
functional limitation the veteran 
experiences due to pain, weakness, or 
fatigabiliy.  See Deluca v. Brown, 8 
Vet App 202 (1995).

4.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on her 
claim.  38 C.F.R. § 3.655 (2007).

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
initial rating claim should be 
readjudicated, to include all evidence 
received since the December 2005 
statement of the case.  The veteran and 
her representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



